           Case 5:21-cv-00632-D Document 15 Filed 08/13/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

ELGRET LORENZO BURDEX,                          )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )   Case No. CIV-21-632-D
                                                )
DAVID PRATER, et al.,                           )
                                                )
              Defendants.                       )


                                          ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Gary Purcell pursuant to 28 U.S.C. § 636(b)(1)(B) and

(C). Judge Purcell recommends the dismissal of this prisoner civil rights action without

prejudice based on Plaintiff’s failure to pay the filing fee, to file a proper request to proceed

in forma pauperis (IFP), and to comply with prior orders.

       Plaintiff, a state prisoner who appears pro se, has filed a timely Objection [Doc.

No. 14] and a “Motion to Prosecute” [Doc. No. 13], which are liberally construed.1 The

Court must make a de novo determination of any portion of the Report to which a specific

written objection is made, and may accept, reject, or modify the recommended decision, or

may return the matter to the magistrate judge with instructions.                See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3).



       1
          The Court must liberally construe a pro se litigant’s filings but cannot act as his
advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008); Hall v. Bellmon, 935
F.2d 1106, 1110 (10th Cir. 1991).
            Case 5:21-cv-00632-D Document 15 Filed 08/13/21 Page 2 of 3




       Although difficult to decipher, the Court understands that Plaintiff objects to being

assessed the filing fee for a civil rights action because he “seek[s] only habeas corpus

relief” and his “Complaint was misconstrued.”          See Obj. at 1.   His separate Motion

includes allegations of wrongful arrest and prosecution, and accuses District Attorney

David Prater of “prosecutorial misconduct and discrimination.” See Mot. at 1, 2.

       Upon de novo review of the issues raised by Plaintiff’s filings, the Court fully

concurs in Judge Purcell’s findings and recommendation for dismissal. The Complaint

plainly asserts civil rights claims under 42 U.S.C. § 1983 based on Plaintiff’s conditions of

confinement in the Oklahoma County Detention Center.              Plaintiff used the “Pro Se

Prisoner Civil Rights Complaint” form, marked that jurisdiction is asserted under 42 U.S.C.

§ 1983, and listed claims of being denied access to the law library, deliberate indifference

to First Amendment rights, and “discrimination against poor people of color.”             See

Compl. [Doc. No. 1] at 5, 6. Although Plaintiff also includes allegations regarding his

arrest and requests “habeas corpus relief,” he seeks money damages of “100 sextillion

dollars” under § 1983. Id. at 6, 7.

       Plaintiff does not challenge the findings that he has failed to pay the filing fee for

this action, to submit a proper IFP application, or to adequately respond to multiple orders

directing him to cure these deficiencies.         In fact, Judge Purcell correctly notes that

Plaintiff has a history of filing lawsuits but failing to pay the filing fee, to submit proper

documentation for IFP status, or failing to pay an initial partial filing fee when one is

assessed.    See R&R at 3 (listing dispositions of prior cases).          Also, Plaintiff has

previously been informed that he cannot combine civil rights and habeas claims in a single


                                              2
           Case 5:21-cv-00632-D Document 15 Filed 08/13/21 Page 3 of 3




pleading or case. Id. at 2 (citing orders in prior cases). Accordingly, the Court finds that

Plaintiff is well aware of the consequences of failing to comply with the applicable rules

and court orders. Judge Purcell is correct that Fed. R. Civ. P. 41(b) authorizes a dismissal

without prejudice under these circumstances. See R&R at 4-5.

       In his Objection, Plaintiff requests that he be provided another complaint form and

IFP motion. See Obj. at 1. From this, the Court understands that Plaintiff wishes to

proceed with his habeas claims in a new pleading and, in essence, to commence a different

case. Under these circumstances, the Court finds that the proper means to accomplish

Plaintiff’s goal is to dismiss this case without prejudice to the filing of a habeas case.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 12]

is ADOPTED.       This action is DISMISSED without prejudice to a future filing.             A

separate judgment of dismissal shall be entered.

       IT IS FURTHER ORDERED that the Clerk shall mail to Plaintiff with this Order a

form Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2254.

       IT IS SO ORDERED this 13th day of August, 2021.




                                              3
